IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-0954-10



PAUL HAROLD RICE, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.
 
ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i), 
because the petition does not contain a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the COURT OF CRIMINAL APPEALS within thirty days after the date of this order.


Filed: December 8, 2010
Do Not Publish